OPINION — AG — QUESTION(1): IS THAT PART OF SAID HOUSE BILL NO. 827 FIXING THE SALARIES OF BAILIFFS "IN EACH COUNTY HAVING A POPULATION IN EXCESS OF 42,000 AND LESS THAN 200,00 AS NOW OR HEREAFTER SHOWN BY THE FEDERAL CENSUS VALID"?- THE SALARIES OF THE BAILIFF ARE FIXED UPON A BASIS OF POPULATION BY HOUSE BILL NO. 827 AND HOUSE BILL NO. 710, QUESTION(2): IF YOU ANSWER QUESTION ONE IN THE AFFIRMATIVE MAY THE SALARY OF NOT TO EXCEED $300.00 PER MONTH PROVIDED FOR THEREIN BE PAID FROM THE COURT FUND OF THE COUNTY OR COUNTIES EMBRACED IN SUCH CLASSIFICATION? — NEGATIVE, QUESTION(3): DO THE PROVISIONS OF HOUSE BILL NO. 710, CREATING THE OFFICE OF BAILIFF FOR EACH COUNTY IN CERTAIN COUNTIES, PRECLUDE THE APPOINTMENT OF ADDITIONAL BAILIFFS UNDER THE PROVISIONS OF HOUSE BILL NO. 827 AT A COMPENSATION NOT TO EXCEED $12.00 PER DAY? — IT PRECLUDES THE APPOINTMENT OF ADDITIONAL BAILIFFS UNDER THE PROVISIONS OF HOUSE BILL NO. 827, QUESTION(4): CONSTRUING BOTH THE AFOREMENTIONED ACTS TOGETHER, MAY THE BAILIFF OF EACH COUNTY IN COUNTIES HAVING A POPULATION BETWEEN 60,000 AND 200,00 BE PAID A SALARY EXCEEDING $300.00 PER MONTH? — AFFIRMATIVE CITE: 19 Ohio St. 1961 551 [19-551], ARTICLE V, SECTION 57, 19 Ohio St. 1961 552 [19-552]  (TERRY SHIPLEY)